              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                      1:20-cr-00117-MOC-WCM-1

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )                 ORDER
                                            )
JAYCE CHRISTOPHER THOMPSON,                 )
                                            )
                   Defendant.               )
                                            )

       This matter is before the Court on Defendant’s Motion to Seal Sentencing

Memorandum Exhibit 1 and 1a (the “Motion to Seal,” Doc. 26), which seeks an

order sealing a Case Review and Evaluation prepared by Dr. Charles Samenow

(Exhibit 1, Doc. 27) and Dr. Samenow’s Curriculum Vitae (Exhibit 1a, Doc. 27-

1).

       In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

       The undersigned has considered the Motion to Seal, the public’s interest

in access to the subject documents, and alternatives to sealing.


                                        1

      Case 1:20-cr-00117-MOC-WCM Document 28 Filed 07/29/21 Page 1 of 3
      The Motion to Seal has appeared on the docket since it was filed on July

26, 2021. The Motion does not indicate the Government’s position and the

deadline for the Government to object to the Motion to Seal has not passed.

Nonetheless, the public has been provided with some notice and an opportunity

to object to the Motion to Seal. Additionally, sentencing in this matter has been

noticed for August 3, 2021, and the public will have a right to attend, subject

to the discretion of the District Court.

      Further, the Case Review and Evaluation contains Defendant’s sensitive

personal psychological information as well as information about other

individuals.

      In addition, Defendant’s sentencing memorandum has been filed

publicly (Doc. 25); the Motion to Seal only seeks the sealing of the Case Review

and Evaluation prepared by Dr. Charles Samenow (Exhibit 1, Doc. 27) and Dr.

Samenow’s Curriculum Vitae (Exhibit 1a, Doc. 27-1).

      The undersigned concludes that, based on the information before the

Court at this time, Defendant has made the required showing and therefore

will allow the Motion as to the Case Review and Evaluation. This ruling,

however, is subject to further consideration by the District Court in connection

with Defendant’s sentencing, or upon a subsequent motion to unseal the Case

Review and Evaluation.



                                           2

     Case 1:20-cr-00117-MOC-WCM Document 28 Filed 07/29/21 Page 2 of 3
     IT IS THEREFORE ORDERED THAT Defendant’s Motion to Seal

Sentencing Memorandum Exhibit 1 and 1a (Doc. 26) is GRANTED IN PART

and DENIED IN PART as follows:

  1. The Case Review and Evaluation prepared by Dr. Charles Samenow

     (Exhibit 1, Doc. 27) is SEALED and shall remain sealed until further

     Order of the Court.

  2. Dr. Samenow’s Curriculum Vitae (Exhibit 1a, Doc. 27-1) shall be

     UNSEALED.



                               Signed: July 29, 2021




                                      3

    Case 1:20-cr-00117-MOC-WCM Document 28 Filed 07/29/21 Page 3 of 3
